Judgment, insofar as it imposes sentence, unanimously vacated and defendant remanded for resentence, and, otherwise, judgment affirmed, in accordance with the following memorandum: Defendant was improperly sentenced as a second felony offender because the conviction on which this offense was predicated occurred after the commission of the crime for which this sentence was imposed (Penal Law, § 70.06, subd 1, par [b], cl [ii]). (Appeal from judgment of Monroe County Court, Celli, J. — grand larceny, third degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule JJ.